SECOND DIVISION
                           MILLER, P. J.,
        MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    February 3, 2021




In the Court of Appeals of Georgia
 A20A2041. LYONS v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      In 2012, a jury found Deuntria Lyons guilty of six counts of armed robbery and

one count of aggravated battery. Following the denial of his motion for new trial,

Lyons appeals his convictions. His pro se appellate brief enumerates 49 errors, nearly

all of which require consideration of the evidence presented at trial. Because Lyons

asserted below that the transcript does not accurately reflect what transpired at trial

and because the trial court erred by failing to follow the procedural requirements of

OCGA § 5-6-41 (f) to resolve any difference, we vacate the trial court’s order

denying Lyons’ motion for new trial and remand the case to the trial court. We

decline to rule on Lyons’ remaining enumerations of error until any questions

regarding the transcript have been resolved.
       The record shows that following his convictions, Lyons filed a timely motion

for new trial, which he amended several times. At a hearing on his amended motion

for new trial in May 2019, Lyons indicated to the trial court that he was no longer

satisfied with his appellate counsel and discharged him in open court. At a status

hearing in October 2019, Lyons told the trial court that he had not been able to hire

another attorney and that he wanted to proceed pro se. Lyons informed the trial court

that he did not have his trial transcript and asked the trial court to take his case off of

the superior court docket indefinitely until he received the transcript and filed his

amended grounds for his motion for new trial. The trial court stated that it could not

“let the case just sit,” so it would set the hearing on the motion for new trial in

approximately 120 days, which would give Lyons time to obtain and study the

transcript. The trial court told Lyons that after he read the transcript, he would need

to amend his motion for new trial to add his grounds, and then the trial court would

hear the motion. On November 12, 2019, the trial court issued an order scheduling

a hearing on Lyons’ motion for new trial for February 21, 2020.

       Lyons filed a motion requesting the trial transcript on December 13, 2019. One

month later, on January 13, 2020, the trial court ordered the clerk of the superior court

to provide Lyons with a certified copy of his trial transcript. On February 18, 2020,

                                            2
Lyons filed a motion objecting to the trial transcript. Lyons stated in his motion that

he could not amend the grounds for his motion for new trial because of the errors in

the trial transcript and requested that he be able to amend his grounds after the

corrections of the transcript were made. The same day, Lyons filed a motion

requesting a hearing on his objection to the trial transcript, citing OCGA § 5-6-41. In

the motion, Lyons requested that witnesses be subpoenaed if needed to supplement

the record.

      At the scheduled motion for new trial hearing on February 21, 2020, the State

informed the trial court that Lyons had filed a motion objecting to the trial transcript

and a motion requesting a hearing on his objection to the trial transcript. The State

noted that it had not actually received service copies of the motions, but had obtained

them through the clerk’s file management website and was ready to address them. The

trial court then indicated that it would hear from Lyons on the motion objecting to the

trial transcript. Lyons indicated that he did not have the motion he had filed with the

clerk, but he had a detailed listing with all of the errors in the transcript. According

to Lyons, “a lot of the transcript was altered, a lot of things were omitted from the

record.” Lyons told the trial court that he was going to file a new motion with specific

details so the district attorney would have notice of every error and could argue them

                                           3
with Lyons. The State expressed doubt that the court reporter would have inaccurately

transcribed the trial transcript and pointed out that the court reporter who took down

Lyons’ trial was not present. When the trial court asked Lyons if he had anything else

he wished to say, Lyons informed the trial court that he had not received many of the

trial exhibits, and that he had never been “furnished with a witness list to serve people

that testified at trial.” The trial court denied Lyons’ motion objecting to the trial

transcript.

      Lyons informed the trial court that he had another pending motion requesting

a hearing on his objection to the trial transcript, and that, pursuant to OCGA § 5-6-41,

if he filed a motion pertaining to errors in the trial transcript, the trial court was

supposed to hold a hearing. The trial court told Lyons that he was “having [the

hearing] right now.” Lyons protested that he had not “been able to put on the record

all the errors in the transcript.” Lyons also pointed out that the trial court had not put

him on notice that the court was going to hear the motions relating to the trial

transcript because the trial court’s order indicated that the February 21 hearing was

for the motion for new trial. At the State’s suggestion, the trial court allowed Lyons

to put on the record the errors he claimed were in the transcript. Lyons took the



                                            4
opportunity to describe at least 21 instances in the transcript he believed were

inaccurate.

      Lyons then argued his motion for new trial, repeatedly commenting that the

hearing should be rescheduled until the transcript discrepancies were resolved. After

hearing argument from the State, the trial court denied Lyons’ motion for new trial.

      In the trial court’s March 4, 2020 written order denying Lyons’ motion for new

trial, the trial court addressed Lyons’ complaints about his trial transcript as follows:

      [Lyons] asserts that his trial transcripts have been erroneously
      transcribed or altered to his detriment in numerous ways. To the extent
      these arguments bear on [Lyons’] Amended Motion for New Trial, the
      Court notes that [Lyons’] trial was taken down by a licensed court
      reporter and the transcripts were filed with accompanying certifications
      that they were true, correct, and complete. A transcript filed in this way
      is presumed to be accurate. [See OCGA § 15-14-5.] In the absence of
      any actual evidence to the contrary, the Court will follow that
      presumption.


This appeal followed.

      1. Lyons contends that the trial court failed to follow the proper OCGA § 5-6-

41 procedures regarding his motions objecting to the trial transcript and requesting




                                           5
a hearing on his objections. Specifically, Lyons argues that the trial court erred by not

setting a hearing with notice to both parties. We agree.

      OCGA § 5-6-41 (f) provides that when a party asserts the transcript or record

does not truly or fully disclose what transpired in the trial court, and the parties are

unable to agree on what actually transpired during trial, “the trial court shall set the

matter down for a hearing with notice to both parties and resolve the difference so as

to make the record conform to the truth.”

      Because it is critical that the certified trial transcript reviewed by an
      appellate court speak the truth so that the appellate court can conduct its
      review with the knowledge that the transcript accurately reflects what
      took place in the trial court, Georgia law authorizes a trial court to
      conduct a hearing when a party contends the transcript does not fully
      disclose what took place and to resolve the difference so as to make the
      record conform to the truth.


State v. Nejad, 286 Ga. 695, 697 (1) (690 SE2d 846) (2010) (citation and punctuation

omitted). “Where the correctness of the record is called into question the matter is to

be resolved by the trial court. The goal is that the case be decided according to true

and complete facts as they occurred in the trial court.” Id. (citations and punctuation

omitted). See also Ross v. State, 245 Ga. 173, 176-177 (4) (263 SE2d 913) (1980)



                                           6
(appellate court relied on transcript as corrected by trial court after hearing during

which a portion of the court reporter’s tape recording was played).

      In his motion objecting to the trial transcript, Lyons contended that there were

errors in the trial transcript. And, clearly, the parties had not reached any agreement

regarding Lyons’ claims of error in the transcript. When this occurred, the trial court

was obligated under OCGA § 5-6-41 (f) to hold a hearing and resolve any

discrepancies. The trial court’s reliance on the presumption of a transcript’s accuracy

in OCGA § 15-14-5 was misplaced. The statute indicates that this presumption is

subject to the “right of the trial judge to change or require the correction of the

transcript[.]” Thus, the presumption can be rebutted during an OCGA § 5-6-41 (f)

hearing. However, the trial court in this case never “set the matter down for a hearing

with notice to both parties” as required by OCGA § 5-6-41 (f). Instead, the court

required Lyons to argue his motion objecting to the trial transcript at the previously

scheduled February 21, 2020 hearing. Consequently, the trial court did not comply

with OCGA § 5-6-41 (f).

      Given the trial court’s failure to properly address Lyons’ motion objecting to

the trial transcript, and the necessity of a record that conforms to the truth before an

appellate court can properly consider errors occurring at trial, we hereby vacate the

                                           7
trial court’s order denying Lyons’ motion for new trial, which includes the trial

court’s ruling on Lyons’ motion objecting to the trial transcript. This case is

remanded to the trial court for the trial court to hold a hearing in compliance with

OCGA § 5-6-41 (f). After that hearing is held and the trial court rules on Lyons’

motion objecting to the trial transcript, the trial court shall give Lyons an opportunity

to amend his motion for new trial and hold a new hearing on the motion for new trial.

The trial court shall then enter a new order addressing Lyons’ motion for new trial.

      2. Lyons has filed numerous motions in this Court, including motions to alter

or amend prior orders entered by this Court in the case, motions objecting to the

fairness of his appeal, a motion objecting to procedures employed by this Court, a

motion to file a supplemental brief, and a motion requesting an extension of time to

file a brief. This Court hereby DENIES all of Lyons’ outstanding motions.

      Order vacated and case remanded. Miller, P. J., and Mercier, J., concur.




                                           8